DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,7,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimaka et al. USP 8,678,367.
	Shimaka discloses, regarding claim 1, a sheet post-processing apparatus that performs post-processing on a sheet on which an image is formed by an image forming apparatus, the sheet post-processing apparatus comprising:
a punch hole forming portion that forms a punch hole on a sheet (C8/L21-24); and
a sheet bundle forming portion that has a conveyance portion (see at least fig.2) to convey a sheet on which a punch hole is formed and makes a plurality of sheets on which a punch hole is formed overlap each other to form a sheet bundle, the sheet bundle forming portion stopping (stopping on tray 630) a first sheet on which a punch hole is precedingly formed on a conveyance path and conveying a second sheet on which a punch hole is formed after the first sheet to a position overlapping the first sheet to form the sheet bundle (the sheets are overlapped on tray 630; see at least C8/L50-67, C9/L42-53), wherein
the sheet bundle forming portion has a shift portion (641a,641b) to make a shift so that a relative position between the first sheet and the second sheet in a width direction orthogonal to a conveyance direction becomes a relative position at which the second sheet does not overlap a punch hole formed on the first sheet to make the second sheet overlap the first sheet, and forms a sheet bundle in which sheets overlapped with each other are deviated in the width direction (see at least C8/L45-67, C9/L37-53, fig.9).
	Regarding claim 7, a sheet post-processing apparatus that performs post-processing on a sheet on which an image is formed by an image forming apparatus, the sheet post-processing apparatus comprising:
a punch hole forming portion that forms a punch hole on a sheet (C8/L21-24); and
a sheet bundle forming portion that has a conveyance portion (see at least fig.2) to convey a sheet on which a punch hole is formed and makes a plurality of sheets on which a punch hole is formed overlap each other to form a sheet bundle, the sheet bundle forming portion stopping (stopping on tray 630) a first sheet on which a punch hole is precedingly formed on a conveyance path and conveying a second sheet on which a punch hole is formed after the first sheet to a position overlapping the first sheet to form the sheet bundle (the sheets are overlapped on tray 630; see at least C8/L50-67, C9/L42-53), wherein
the sheet bundle forming portion sets a stop position of the first sheet at a stop position at which the second sheet overlaps the first sheet while preventing a leading end of the second sheet from contacting a punch hole formed on the first sheet to make the second sheet overlap the first sheet (see at least C8/L45-67, C9/L37-53, fig.9).
Regarding claim 10, further comprising:
an intermediate loading portion (630) in which the sheet bundle formed by the sheet bundle forming portion is loaded via a second conveyance path (fig.2);
a longitudinal alignment reference plate (650) on which a leading end of a sheet of the sheet bundle loaded into the intermediate loading portion is abutted (fig.3); and
a pressing member that has a contact portion to contact an upper surface of the sheet bundle loaded into the intermediate loading portion and moves the contact portion toward the longitudinal alignment reference plate to apply a force used to press the sheet bundle toward the longitudinal alignment reference plate to the sheet bundle (C4/L16-23), wherein
the sheet bundle forming portion forms the sheet bundle with the second sheet overlapping the first sheet so as to be deviated from the first sheet on an upstream side of the second conveyance path so that the contact portion contacts an upper surface of the first sheet precedingly to an upper surface of the second sheet in the sheet bundle (see at least C4/L16-23, C8/L45-67, C9/L37-53, fig.9).

Allowable Subject Matter
5.	Claims 2-6,8,9,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Obuchi et al. (USP 8,454,012) discloses a shift portion (108) to make a shift so that a first sheet and a second sheet overlap in a direction orthogonal to a conveyance direction.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/9/2022